Citation Nr: 9918277	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness. 

2.  Entitlement to service connection for rhinitis, to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1987 to July 
1989, from December 1990 to March 1991, and from July 1991 to 
November 1991.  He served in Southwest Asia from July 1991 to 
November 1991.  Although the appellant reports two periods of 
Southwest Asia service, there is no verification of such in 
the record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for sinusitis and rhinitis as being due to 
an undiagnosed illness.  The Board remanded this claim in 
October 1998.  The requested development has been 
accomplished, to the extent possible, and the case has been 
returned to the Board for further appellate review.  The 
Board notes that the RO has complied with the Board's October 
1998 remand.


FINDINGS OF FACT

1.  Competent evidence of a nexus between sinusitis and 
service is not of record.

2.  Competent evidence of a nexus between rhinitis and 
service is not of record.

3.  Sinusitis is not an undiagnosed illness.

4.  Rhinitis is not an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for rhinitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he developed symptoms that are 
related to his service in the Persian Gulf.  Specifically, 
the appellant claims that when he first came back from Saudi 
Arabia, he was treated for high fevers with dehydration, 
headaches, and sinus problems.  He states that he was told he 
had a cold.  The appellant states that when he left for his 
second tour and that he found relief from the symptoms 
through nasal decongestants and aspirin and that the symptoms 
continued once he came back and have continued until now.  
The appellant claims that service connection is warranted for 
his symptoms, which have been diagnosed as sinusitis and 
rhinitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).  

The appellant has not claimed that sinusitis or rhinitis 
arose under combat situation.  In the October 1998 remand, 
the Board asked that the RO make a finding as to whether the 
appellant had engaged in combat.  The RO made a determination 
that he had not, and the appellant has not contested such 
finding.  Thus, entitlement to application of 38 U.S.C.A. 
§ 1154(b) is not warranted.  Additionally, it must be noted 
that the appellant has not claimed that he incurred sinusitis 
or rhinitis symptoms during his first period of service.  He 
has stated only that they had their onset during duty in the 
Persian Gulf.

It must be noted that an attempt to obtain the appellant's 
entire service medical records have been unsuccessful.  Thus, 
the Board has a heightened obligation to explain its findings 
and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Service medical records reveal that in an August 1986 
applicant medical prescreening form, the appellant stated 
"no" to ever having or having now asthma or respiratory 
problems.  In an August 1986 report of examination, the 
examiner found that a clinical evaluation of the appellant's 
nose and sinuses were normal.  In a report of medical history 
completed by the appellant at that time, he stated "no" to 
ever having or having now ear, nose, or throat trouble and to 
sinusitis.  In January 1988, the appellant complained of 
tonsillitis for one day.  The examiner noted that the 
appellant's throat had mild to moderate erythema with scant 
exudate.  The tonsils were barely visible.  The assessment as 
possible strep pharyngitis.

In February 1989, he a was hit in the nose.  A nasal series 
done at that time was negative, and there was no evidence of 
fracture.  In a June 1989 report of medical examination, the 
examiner found the appellant's nose and sinuses normal.  In a 
report of medical history completed at that time, the 
appellant stated "no" to ever having or having now 
sinusitis, and stated "yes" to ever having or having now 
severe headaches and ear, nose, and throat trouble.  The 
examiner noted that the appellant had headaches for the last 
week but had resolved with medicine.  The examiner noted 
"no" to ear, nose, and throat.  The examiner further noted 
that the appellant had had a soft tissue injury above the 
nose.

An undated report of medical examination (although it was 
noted that it was done for separation purposes) reveals that 
a clinical evaluation of the appellant's nose and sinuses 
were normal.  Examination of the mouth and throat were 
abnormal.  The examiner noted that the appellant had a red 
pharynx with exudate.  A medical diagnosis was not entered 
into the examination report.  In an undated report of medical 
history, the appellant stated "no" to ever having or having 
now frequent or severe headache and to sinusitis.  He stated 
"yes" to ever having or having now ear, nose, or throat 
trouble.  

In a March 1993 VA outpatient treatment report, the appellant 
complained of an upper respiratory infection and that the 
symptoms had persisted for the last two months.  He 
complained of morning cough and congestion.  He reported no 
fever,  shortness of breath, or dyspnea on exertion, and no 
previous history of asthma.  A sinus film taken at that time 
revealed evidence of sinusitis involving the right maxillary 
antrum.  The diagnostic impression was sinusitis.  In July 
1993, the appellant was seen again with sinus congestion.  
The VA examiner noted that the appellant had been seen three 
months prior with the same problem.  Upon physical 
examination, the appellant's throat was noted to be reddened, 
but no swelling or lesion.  The VA examiner noted the March 
1993 sinus x-rays.  The diagnostic impression was recurrent 
sinusitis.  In September 1993, the appellant reported 
recurrent episodes of sinusitis every three to four months.  
The appellant stated that the main problem was posterior 
drainage.  The VA examiner noted that the appellant had 
severe left septal deviation and moderate turbinate 
enlargement.  The sinuses were nontender.  The assessment was 
rhinitis.  

The appellant underwent a septoplasty and bilateral inferior 
turbinoplasties in December 1993 at a VA facility.  It was 
noted that the appellant had a deviated nasal septum and 
hypertrophic bilateral inferior turbinates.  The VA examiner 
stated that the appellant had complained of a lifelong 
history of nasal airway obstruction, post nasal drip, and 
dry, irritated nose.  The VA examiner noted that CT scan of 
the sinuses was negative for any sinus disease, but that the 
appellant had a marked septal deviation.  The VA examiner 
stated that the appellant denied history of known trauma.  
Upon physical examination, the VA examiner noted that the 
septum was markedly deviated towards the right side.  
Turbinates were moderately enlarged.  Mouth and oropharynx 
were clear.

In a February 1995 VA outpatient treatment report, the 
appellant complained of chronic sinus problems.  He noted 
that he had sinus surgery, but now he had increased nasal 
drainage.  The VA examiner stated that there was no facial 
drainage.  The diagnostic impression was chronic sinusitis.  
In March 1995, the appellant complained of persistent 
problems with thick mucous and choking on the mucous at 
night.  The VA examiner noted that the appellant reported 
that he had been in Saudi Arabia for a year and was exposed 
to smoke from oil fields and that such symptoms had been 
occurring since that time.  He had been in South America for 
approximately one year and had been on medication.  The VA 
examiner noted that the appellant had a CT in October 1993, 
which revealed a questionable retention cyst in the right 
maxillary sinus.  Upon physical examination, the membranes 
were dry.  The nasopharynx could be visualized without 
decongestion.  The oropharynx was clear, and the neck was 
supple.  The assessment was atrophic rhinitis. 

The appellant underwent a VA examination in March 1995.  He 
stated that he had sinus headaches for the last three years.  
The appellant noted that he had surgery on his nose in 
December 1993, but that he continued to have drainage and 
headaches and called it a chronic infection.  The VA examiner 
entered a diagnosis of sinusitis with headaches.  In a 
separate examination, the appellant reported that he had been 
exposed to the smoke from the burning oil fires in Kuwait and 
that upon returning from that area, he began having problems 
with "chronic sinusitis."  The VA examiner noted that the 
appellant underwent a septoplasty and that apparently it had 
not corrected the problem.  The appellant reported that these 
episodes were sometimes associated with fever, as well as 
stuffiness and difficulty breathing through the right 
nostril.  The VA examiner noted that the appellant had a 
slight deviation of the filtrum of the nose to the right and 
that there was some impairment of air flow through the right 
nostril.  The VA examiner noted that the appellant had mild, 
clear nasal discharge.  The paranasal sinuses 
transilluminated well.  The oral mucosa was moist and pink 
and no mucosal lesions were noted.  The VA examiner entered a 
diagnosis of history of sinusitis, presently quiescent.

The appellant underwent a Persian Gulf examination in March 
1995.  The appellant's maxillary sinuses were tender.  The 
nose had a pale yellow discharge.  The pharynx had mild 
erythema and exudate.  The assessment was chronic sinus 
symptoms and sinusitis, acute episode.  

In an April 1995 private medical record, Dr. Hernando Harker 
Perea stated that he had seen the appellant in December 1994 
in his office and noted that the appellant had undergone 
septal surgery.  He stated that examination of the pharynx 
was okay.  Examination of the nose revealed a septal 
deviation in "s" shape with obstruction and dryness of the 
mucosa.  He stated that he recommended medication for two 
months.

In an August 1995 private medical record, Dr. Juan Feo de la 
Guardia Brin reported that the appellant complained that 
since his 1993 surgery for the septum and conchae.  He had 
had retroocular pain, mucous secretion, and occasional nasal 
obstruction.  Other symptoms were sore throat, pressure 
between the eyes, headaches, loss of sense of smell, bad 
breath, facial congestion, pain in ear, hoarseness, sneezing, 
and red eyes.  Examination revealed moderate opaqueness of 
the left sphenoid, and a septum without apparent deflect.  
The diagnosis was observe for sinusitis.  In an August 1995 
private medical record, a nasal sinus study revealed that the 
sinuses were adequately developed and pneumatized.  There was 
a discrete enlargement of the mucus periosteum of the jaw 
caverns, hypertrophy of both inferior conchae and a slight 
deviation of the nasal wall towards the left.  The bones of 
the callosum and the base of the cranium were within normal 
limits.  Alterations of importance were not observed in the 
bony margins of the bilateral sockets.

In a 1995, letter, Dr. Roberto Javier Vasquez stated that he 
was referring the appellant, who had a history of sickness.  
Much of the letter is illegible, but he noted that the 
appellant's nasal examination was normal.  In an August 7, 
1995, letter, Dr. Vasquez noted that sinus x-rays revealed 
thickening of the mucoperiosteum of the maxillary sinus, 
hypertrophy of the lower turbinates, and slight deviation of 
the nasal septum to the left.

In a September 1995 private medical record, a nasal sinus 
study revealed discreet veiling towards the superior aspect 
left of the frontal sinus that represented slight swelling of 
the mucous periosteum.  There were no hydro aerial levels or 
images of retention cyst.  The rest of the nasal sinuses 
showed adequate development and pneumoniation.  There was 
moderate hypertrophy of the right inferior nasal conchae and 
moderate displacement of the wall or nasal towards the left.

In an October 1995 VA outpatient treatment report, it 
revealed that the appellant was followed up for chronic 
sinusitis and retroorbital cephalalgia since being in Saudi 
Arabia.  Head, eyes, ears, nose, and throat examination 
revealed that the tympanic membranes were intact.  The 
pharynx was swollen and red.  The diagnoses were allergic 
rhinitis and sinusitis.

Lay statements received from the appellant's mother and 
brothers noted that the appellant had never had problems with 
his nose or sinuses prior to his going to Saudi Arabia.

In a September 1996 VA outpatient treatment report, the 
appellant complained of frontal and postorbital headaches due 
to sinuses.  The appellant stated that the onset was the Gulf 
War.  The diagnostic impression was headaches, chronic 
sinusitis, and allergic rhinitis.  In October 1996, the 
appellant reported chronic sinusitis since 1991.  The VA 
examiner noted that CT of the sinuses revealed chronic 
sinusitis.  No diagnosis was entered.  

The claims for service connection for sinusitis and rhinitis 
are not well grounded.  See Caluza, supra.  The appellant has 
alleged that he had symptoms of fevers, headaches, and sinus 
and throat problems during his tours of duty in the Persian 
Gulf.  The appellant is competent to allege that he had such 
symptoms.  He has brought forth competent evidence of current 
diagnoses of sinusitis and rhinitis.  However, the 
appellant's has not brought forth competent evidence of a 
nexus between the current diagnoses of sinusitis and rhinitis 
and service.  See Caluza, supra.  The Board notes that an 
undated service medical record reveals that the appellant had 
a red pharynx with exudate, but no medical professional has 
attributed the current diagnoses of sinusitis and rhinitis to 
service.  In fact, there is evidence to the contrary.  In a 
March 1993 VA outpatient treatment report, which is prior to 
the time that the appellant submitted his claims, he stated 
complained of an upper respiratory infection for the last two 
months.  The appellant did not report that such had been 
occurring since 1991, but 1993, which follows the appellant's 
separation from service.  This establishes that the 
appellant's complaints of symptoms related to sinusitis and 
rhinitis are not related to service.  To the extent that the 
appellant attempts to establish continuity of symptomatology 
since service, his statements for treatment purposes are far 
more probative and refute his more recent assertions.

The Board is aware that VA examiners have noted that the 
appellant has complained of chronic sinusitis and rhinitis 
since he was in the Persian Gulf, but such notations by 
physicians cannot be construed as a competent nexus between 
the diagnoses and service.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' satisfying the Grottveit 
requirement."  Id.  Thus, the notations from the VA 
examiners are inadequate to establish a nexus between service 
and the current diagnoses of chronic sinusitis and rhinitis.

As to the claims for service connection for sinusitis and 
rhinitis as being due to an undiagnosed illness, the 
appellant has brought forth current diagnoses of sinusitis 
and rhinitis; however, he has not brought forth evidence that 
a such are chronic disabilities as a result of an undiagnosed 
illness.  See 38 C.F.R. § 3.317(a).  Rather, the appellant's 
symptoms have been attributed to known clinical diagnoses of 
sinusitis and rhinitis.  See id.  Although the appellant was 
noted to have a red pharynx and exudate in an undated service 
medical record, no competent medical professional has related 
the current diagnoses of sinusitis and rhinitis to such 
symptoms or that such symptoms were a result of an 
undiagnosed illness.

The appellant and his family have alleged that that his 
symptoms related to sinusitis and rhinitis are due to his 
exposure within the Persian Gulf or have related it to his 
service; however, they are lay persons and their opinions are 
not competent to provide the necessary nexus evidence between 
the current diagnosis and service or the between the current 
diagnosis and the appellant's Persian Gulf service.  See 
Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  
Therefore, there is no competent evidence of a nexus between 
the current diagnoses and service and the claims are not well 
grounded.  See Caluza, supra.

The Board must note that the appellant has claimed that he 
had four periods of service including two tours of duty in 
Southwest Asia.  In the Board's October 1998 remand, it asked 
that the appellant's service be verified.  What has been 
verified are three periods of active duty and only one tour 
in Southwest Asia.  The Board notes that it prematurely 
reported two tours of duty in Southwest Asia in the October 
1998 remand.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claims when 
they are determined to be not well grounded, it may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette, supra.  Here, the RO fulfilled 
its obligation under section 5103(a) in the issuance of a 
statement of the case in June 1996 and the issuance of 
supplemental statements of the case in February 1997 and 
March 1999.  Additionally, the Board attempted to obtain 
additional evidence in the October 1998.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection claims on the basis that they 
were not well grounded, the Board concludes that this was 
harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issues of service connection for sinusitis and 
rhinitis on a different legal basis than the RO did.  When 
the Board, in a decision, addresses a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant has not been 
prejudiced by this decision.  It has considered the same law 
and regulations and merely concludes that the appellant did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim.  The result is the same.


ORDER

Service connection for sinusitis and rhinitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

